Citation Nr: 0423887	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  01-08 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.  He died in March 1995.  The appellant is the veteran's 
surviving spouse.

Service connection for the cause of the veteran's death was 
previously denied by a June 1995 rating decision.  A Board 
decision dated November 1997 held that the veteran's service 
connected disabilities did not cause or contribute materially 
or substantially to the cause of his death.

In November 1997, the appellant asked the Board of Veterans' 
Appeals to reconsider the November 1997 decision to include 
cause of death due to nicotine dependency.  The Board of 
Veterans' Appeals refused to reconsider that decision and 
later held there was no clear and unmistakable error in the 
decision, only a difference of opinion as to how the evidence 
was interpreted.

The appellant reopened the claim for cause of death in March 
2001 with a medical opinion to support her claim that chronic 
obstructive lung disease, shown as a contributory cause of 
death on the veteran's death certificate, was proximately due 
to nicotine dependency the veteran acquired during active 
military service.

In April 2002, the Board ordered further development in the 
case.  Due to the May 2003 Federal Circuit's decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Board could no longer 
develop evidence in a case and this appeal was remanded in 
October 2003 for the RO to review the record and issue a 
supplemental statement of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	The Board must remand this case for the RO to 
readjudicate the issue on appeal in light of the 
decision in Kane v. Principi, 17 Vet. App 97, 101 
(2003).

As noted above, the appellant sought to reopen her claim for 
cause of death in March 2001 on the basis that chronic 
obstructive lung disease, shown and the contributory cause of 
death on the veteran's death certificate, was proximately due 
to nicotine dependency the veteran acquired during active 
military service.  In her November 1997 motion for 
reconsideration to the Board of Veterans' Appeals the 
appellant also presented this contention.  However, the Board 
denied the motion in January 1999.

As a result of legislation that became effective on June 9, 
1998, the VA is prohibited by statute from granting service 
connection for death or disability on the basis that such 
death or disability resulted from an injury or disease 
attributable to the use of tobacco products during military 
service.  38 U.S.C.A. § 1103 (West 2002).  In May 2003, the 
United States Court of Appeals for Veterans Claims (Court) 
rendered a decision in Kane v. Principi, 17 Vet. App. 97, 101 
(2003).  In this case the veteran's widow appealed a Board 
decision that denied her claims for service connection for 
cause of death, and for an increase in dependency and 
indemnity compensation (DIC) benefits based on the need for 
regular aid and attendance or housebound status.  The Court 
held that the statute prohibiting the grant of service 
connection for death resulting from injury or disease 
attributable to the use of tobacco products during service, 
with respect to claims filed after June 9, 1998, barred the 
widow's DIC claim.  The Court further noted that if a 
surviving spouse files a claim June 1, 199, or later, 
entitlement to DIC may not be established on the basis that 
death resulted from disease or injury attributable to the use 
of tobacco products during service, even though the claim was 
filed within one year of the veteran's death.  The date of 
receipt of the claim for DIC is controlling, not the date of 
the veteran's death.

In April 2002, the Board ordered further development in the 
case at issue, which as mentioned above, was eventually 
remanded in October 2003.  In its February 2004 supplemental 
statement of the case, the RO did not consider the Court's 
decision in Kane v. Principi, 17 Vet. App. 97, 101 (2003) in 
rendering its decision.  Due to the circumstances that are 
raised by the decision in Kane, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the case is remanded for further action as 
follows:

1.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

2.  After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record, 
to include the decision in Kane v. 
Principi, 17 Vet. App. 97, 101 (2003) as 
it applies the appellant's case.  The RO 
should then readjudicate the issue on 
appeal.  If the benefits sought are not 
granted, the appellant should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




